UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6437



MELVIN ADAMS,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-93-102)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin Adams seeks to appeal his conviction and sentence.   In

criminal cases, the defendant must file his notice of appeal within

ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A).   For

thirty days thereafter, the district court may grant an extension

of time to file a notice of appeal upon a showing of excusable

neglect or good cause.   Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

     The district court entered its judgment on March 8, 1994.

Thus, Adams’ notice of appeal, filed on August 29, 2002,* is

untimely, and we dismiss the appeal on that basis.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




     *
       Giving Adams the most liberal interpretation of Houston v.
Lack, 487 U.S. 266 (1988), August 29, 2002, is the earliest date
his notice of appeal could have been filed.


                                 2